DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 1, 7,  and 13.
Specifically, Us 9,127,800 (Auclair) as modified by US 2007/0245761 (Lee) discloses many of the claimed features as outlined in the non-final Office action mailed February 3, 2022. Auclair, nor Lee, nor any other prior art of record discloses: the first insertion pipe comprises: the first section positioned at a front end based on a moving direction of the refrigerant, the first section including the second inner diameter, and the second section positioned at a rear end based on the moving direction of the refrigerant, and wherein the second section includes a length that is at least ten times longer than the third inner diameter, as required by instant claim 1, the first insertion pipe comprises: a first region forming an inner circumference thereof, and a second region corresponding to a remaining region except the first region, and the first region includes a strength that is greater than a strength of the second region as required by instant claim 7; nor  a second insertion pipe that is inserted in the first pipe at an end portion of the first pipe and in contact with an end portion of the first insertion pipe, the second insertion pipe including an inner diameter smaller than the first inner diameter and larger than the second inner diameter as required by instant claim 13. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763